Citation Nr: 0737439	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a personality 
disorder with schizotypal features. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to June 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
claims of service connection for a bilateral hearing loss 
disability, tinnitus, PTSD, and a personality disorder with 
schizotypal features.


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability of the right ear according to VA standards; 
hearing loss of the right ear, if any, first manifested 
decades after service discharge and is not the result of a 
disease or injury during service.

2.  The veteran's current left ear hearing loss disability is 
not causally related to a disease, injury or event in 
service; current left ear hearing loss was not manifested 
within one year of service separation.

3.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service, or to a service-connected 
disability.

4.  There is no competent medical evidence of record which 
reveals that the veteran has PTSD, currently. 

5.  There is no competent medical evidence of record 
reflecting that a superimposed injury in service aggravated 
the veteran's personality disorder.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may sensorineural 
hearing loss be presumed to have been incurred therein.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, and 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and is not proximately due to or the result of any 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310, 4.87 (2007).

3.  Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

4.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letters issued in February 2004 and May 2004 
specifically satisfied the first three elements of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claims in his possession to VA, it is noted 
that the aforementioned letters essentially informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claims.  In addition, the Board 
would like to note that the veteran was provided the 
requirements for establishing service connection on a 
secondary basis in the September 2004 Statement of the Case.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claims on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a mental disorder examination and an 
audiological examination in June 2004.  The examining 
physicians noted that the claims file was reviewed.  The 
examinations and opinions were thorough and complete.  The 
audiological examination included testing at the appropriate 
frequencies and speech recognition testing using the Maryland 
CNC Test.  The Board finds these examinations and opinions 
adequate upon which to base a decision. 

In regards to the veteran's claim for PTSD, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination for PTSD is not needed in 
this case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" or has a 
current disability is his own lay statements.  Such evidence 
is insufficient to trigger VA's duty to provide an 
examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to personality disorders, congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 does not reflect that he received any 
medals which are indicative of combat service.  

1. Entitlement to service connection for a bilateral hearing 
loss disability.

The veteran contends that he has bilateral hearing loss as 
the result of his active duty service.  See Claim, January 
2004.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hearing 
loss in either ear. 

A February 1970 audiological examination reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0



A May 1970 audiological examination reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
5
  5
5
5
15
LEFT
10
 10
5
10
15

A May 1971 audiological examination reflects the veteran's 
puretone thresholds at separation from service as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
  0
-5
0
0
LEFT
15
 5
0
5
15

The Board notes that the veteran's hearing acuity was not 
tested at 3000 Hertz at the February 1970 audiological 
examination, and that the veteran's speech recognition 
ability is not of record for any of the three examinations.  
However, the available information from these examinations 
gives no indication that the veteran suffered from hearing 
loss during service.  In sum, the veteran's service medical 
records to include at the time of service separation show 
that his hearing acuity was normal during active duty and 
upon discharge.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.)

Following service discharge, there is no evidence of 
complaints of hearing problems until his January 2004 claim.  
As there is no evidence of hearing loss of either ear within 
one year of the veteran's service discharge, service 
connection cannot be established on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).  



Evidence of hearing loss according to VA standards was 
demonstrated at the June 2004 VA audiological examination for 
the left ear only.  This audiological examination reflects 
puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
15
  10
10
15
25 
LEFT
20 
 25 
20
35
45
The veteran's speech recognition ability was reported at 98 
percent for the right ear and 96 percent for the left ear.  
Therefore, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 are met for the left ear, as the June 2004 
auditory threshold reached a level of 45 decibels at 4000 
Hertz.  The criteria for hearing loss for the right ear are 
not met, as the June 2004 auditory thresholds did not reach a 
level of 40 decibels or greater for any of the frequencies, 
the auditory thresholds were not 26 decibels or greater in at 
least 3 frequencies, and the speech recognition ability was 
not less than 94 percent.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, as no hearing loss, according to VA 
standards, has been noted in the veteran's right ear, service 
connection cannot be granted for the claimed right ear 
disability. 

In regards to granting service connection for the veteran's 
left ear hearing disability, it is clear from the evidence of 
record that the veteran has left ear hearing loss.  However, 
there is currently no evidence of record linking the 
veteran's left ear hearing loss to his active duty service.  
The Board notes the veteran's complaint that the June 2004 
statement made by the audiologist indicating that the 
veteran's hearing loss is at least as likely as not a result 
of his military service was overlooked in the July 2004 
rating decision.  See Informal Hearing Presentation, October 
2007.  However, in the addendum to this VA examination 
report, the audiologist corrected this statement and opined 
that, "in light of the normal separation audio[logical 
examination] from 1971, it is not likely that the veteran's 
hearing loss is related to military service.  The initial 
statements in the "Diagnosis" sections were erroneous as 
they failed to take the earlier (1971) results into 
account."  Therefore, upon examination and full review of 
the claims file, the examiner actually concluded that the 
veteran's left ear hearing loss is not likely to be the 
result of his military service. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  There is no evidence that the veteran had or 
incurred hearing loss of either ear in service and no 
competent medical opinion that has related his current left 
ear hearing disability to service.  Thus, the veteran's claim 
fails on a direct basis.  See Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has bilateral hearing loss as the result of his 
active duty service.  However, no medical evidence has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis and causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994). 

In addition, it should be noted that the veteran's January 
2004 claim for bilateral hearing loss, over 30 years after 
service, is the first evidence of any complaint of hearing 
difficulty.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first complaint on record of hearing problems, and the fact 
that the physician at the June 2004 VA examination 
specifically stated that the veteran does not have right ear 
hearing loss according to VA standards and any left ear 
hearing loss is not likely due to military service, the Board 
has determined that service connection is not warranted for 
bilateral hearing loss.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2. Entitlement to service connection for tinnitus.

The veteran contends that he has tinnitus as the result of 
his active duty service.  See Claim, January 2004.  On his 
December 2004 VA Form 9 Appeal, he asserted that he has 
tinnitus as the result of exposure to artillery noise.  In 
his October 2007 Informal Hearing Presentation, however, he 
asserted that he has tinnitus as the result of his alleged 
bilateral hearing loss.   

As an initial matter, the Board notes that the veteran is not 
service-connected for hearing loss for the reasons discussed 
above.  As such, service connection for tinnitus cannot be 
established on a secondary basis.  See 38 C.F.R. § 3.310(a) 
(2007).  

In regards to establishing service connection on a direct 
basis, the veteran's service medical records remain silent 
for any complaints of ringing of the ears.  The veteran's 
January 2004 claim is the first complaint of tinnitus of 
record.     

Tinnitus is not a disease falling within the purview of 38 
C.F.R. § 3.309 and therefore cannot benefit from the 
presumption.

The June 2004 VA examination report noted that the veteran 
described an episodic, ringing sensation in both ears.  After 
reviewing the claims file and noting the veteran's statement 
that the ringing in his years started twenty years prior to 
the examination (13 years after discharge), the examiner 
concluded that it is not likely that the veteran's tinnitus 
is related to active military service.  The Board has 
reviewed the entire claims file and can find no competent 
medical evidence to the contrary of this opinion.  The 
veteran contends otherwise, however, he is not competent to 
offer evidence on this point.  See Espiritu, supra.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's tinnitus is related to his 
service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  See Gilbert, 1 Vet. App. at 
53.

3.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of his 
active duty service.  See Claim, January 2004.  Specifically, 
he reports that he had a friend who was killed in 1969 along 
the demilitarized zone in North Korea.  Id.   

Despite his alleged stressor, there is no indication in the 
medical evidence of record that the veteran has a diagnosis 
of PTSD, nor is there evidence on record that the veteran has 
sought treatment for PTSD.  In addition, in a March 2004 VA 
Medical Center (VAMC) treatment note, the VA examiner 
specifically stated that the veteran does not meet the 
criteria for PTSD.   

As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the veteran's 
sincere belief in his claim, the competent medical evidence 
of record does not show the veteran to have PTSD; thus, there 
may be no service connection for the claimed disability.  As 
the veteran does not have a current diagnosis of PTSD, the 
Board need not undertake an analysis as to whether his 
stressors have been verified.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

4.  Entitlement to service connection for a personality 
disorder with schizotypal features. 

The veteran alleges that he currently has a personality 
disorder with schizotypal features as the result of his 
active duty service.  See Informal Hearing Presentation, 
October 2007.  

The veteran's service medical records reflect that he was 
diagnosed with a character disorder, overt psychosis, during 
service.  See separation examination report, May 1971.  
Recent medical evidence of record indicates that the veteran 
has a current diagnosis of a personality disorder, not 
otherwise specified, with schizotypal traits and antisocial 
feature.  See VA examination report, June 2004.  At the June 
2004 VA examination, the examiner specifically opined that it 
is more likely than not that the acute overt reaction of 
psychosis while in military is the same condition of the 
schizotypal traits with antisocial feature.

As mentioned above, congenital or developmental defects, to 
include personality disorders, are not diseases or injuries 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VAOPGCPREC 
82- 90 (July 18, 1990).

There is no competent evidence of record that a superimposed 
injury in service aggravated the veteran's personality 
disorder. 

The Board acknowledges the June 2004 opinion that the 
veteran's current personality disorder is the same disability 
that the veteran was diagnosed with during service.  However, 
as mentioned above, regulation does not provide service 
connection for a personality disorder, even if the 
personality disorder was first diagnosed during service.  
Therefore, service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a personality disorder 
with schizotypal features is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


